DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Applicant's response on 03/15/2022 to the Final Office Action mailed on 09/24/2021 is acknowledged. Claims 21-41 are hereby rejoined. Claims 1-41 are being examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	Withdrawn - Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-13, 15-20 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ),
first paragraph, as failing to comply with the written description requirement. The claim(s)
contains subject matter which was not described in the specification in sucha way as to
reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for
applications subject to pre-AJA 35 U.S.C. 112, the inventor(s), at the time the application was
filed, had possession of the claimed invention.
	Claims 1-13, 15-20 encompass fusion proteins comprising any nuclease deficient RNA-
guided DNA endonuclease enzyme, a Kruppel associated box domain and a DNA
methyltransferase domain described only by function and no associated structure...

	Applicants argument regarding the rejection of claims 1-13 and 15-20 have been carefully considered. It was argued that the claimed fusion proteins make use of elements, namely methyltransferase domains, nuclease-deficient RNA-guided DNA endonuclease enzymes, and Kruppel associated box domains, that were already well known at the time of Applicant's disclosure. 
	Applicants argument has been carefully considered and found to be persuasive, The rejection of claims 1-13, 15-20 are hereby withdrawn.



Withdrawn - Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-13, 15-20 as applied to claims 1-13, 15- 20 and 24 were rejected under 35
U.S.C. 103 as being unpatentable over US2019/0127713-A1 (Gersbach et al from hereon)
claiming priority from US provisional application 62/321947 filed on Aprilb13, 2016 and
provisional application 62/369,248 filed on August 1, 2016.
	The claims are drawn to a fusion protein comprising a nuclease-deficient RNA-
guided DNA endonuclease enzyme, a Kruppel associated box domain, and a DNA
methyltransferase domain where the nuclease-deficient RNA-guided DNA endonuclease enzyme
can be dCas9, ddCpfl, a nuclease-deficient Cas9 variant, or a nuclease-deficient Class ICRISPR
endonuclease and wherein the DNA methyltransferase domain can be a Dnmt3 A-3L domain via
an XTEN linker. Furthermore claims 6 and 8 recite the orientation of the components of the
fusion protein. Claims 9-11 recite various orientation of the components of the fusion protein.
Furthermore the claims state that the fusion protein is used in a method of silencing a target
nucleic acid sequence in a cell, by delivering the complex to a cell containing the target nucleic
acid; wherein the complex comprises: (i) a fusion protein above; and a polynucleotide
comprising a guide RNA sequence that is complementary to a target polynucleotide sequence;
and a binding sequence for the nuclease-deficient RNA-guided DNA endonuclease enzyme,
wherein the nuclease-deficient endonuclease enzyme is bound to the target polynucleotide via
the binding sequence.
	Gersbach et al teach a method of modulating expression of a target gene comprising using a fusion protein comprising dCas9 polypeptide with no endonuclease activity
and a modulator of gene expression and a targeting gRNA. Gersbach et al teach that in one
embodiment the modulator can be Kruppel associated box (KRAB). In another embodiment
Gersbach et al teach that the modulator can be a modulator of epigenetic modification such as a
DNA methyltransferase such as for example DNMT3a or DNMT3a-DNMT3 L. They teach that
the modulator can be on the N or C terminal or both of the dCas9 protein. Gersbach et al further teach that the construct can have a plurality of modulators such as two or more identical or
different modulators (see paragraph [0032]). Paragraph [0165], [0262] teaches that one aspect of their disclosure they teach a gene therapy construct can encode three heterologous polypeptide domains which comprise, a polynucleotide encoding a fusion protein comprising three heterologous polypeptide domains, wherein the first polypeptide domain comprises, a dead Clustered Regularly Interspaced Short Palindromic Repeats associated (dCas) protein, the second polypeptide domain comprises a Kruppel associated box (KRAB), and the polypeptide domain has an activity including a transcription repression activity, histone modification activity, methylasetransferase activity.
	Gersbach et al teach that modulators of epigenetic modification including DNA methylation at regulatory elements of target genes. They teach that the epigenetic modulator can be a DNA methyltransferase such as DNMT3a or DNMT3 L. 
	
	However the specific arrangement of a fusion protein specifically comprising a DNA methyltransferase such as DNMT3a or DNMT3 L, a nuclease deficient RNA-guided DNA endonuclease dCas9 and a Kruppel associated box domain (KRAB) or a construct comprising a Kruppel associated box domain (KRAB), a nuclease deficient RNA-guided DNA endonuclease dCas9 followed by  a DNA methyltransferase such as DNMT3a or DNMT3 L where said construct results in a stable long-term silencing of target genes is not taught by Gersbach et al. 
Claims 21-41 are species of the broader claims. Therefore are rejoined and are allowed.

Conclusion: Claims 1-41 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	June 14, 2022